Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-7 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 04/16/2020 and 08/03/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
Replacement drawings submitted on 04/21/2020 has been considered and entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 6 recites a communication terminal device configured to perform radio communication with a 
As defined in MPEP 2106.03: 
 A machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices." Digitech, 758 F.3d at 1348-49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)). This category "includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result." Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). 

While the claim appears to be a machine/apparatus, since a machine is defined as “consisting of parts” as seen above, and the claim does not define any parts, it cannot be concluded that the claim falls within at least one of the four categories of patent eligible subject matter.
Claim 7 is rejected for similar reasoning as indicated in Claim 6 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0234847 A1 to Zhang et al. (hereinafter “Zhang”) in view of “Split SRB and SRB Duplication” – R2-1704927 (from IDS filed 08/03/2021) to Interdigital Inc. (hereinafter “Interdigital”)


Regarding Claim 1, Zhang teaches A communication system, (Figure 1) comprising: 
a communication terminal device; (Figure 1, illustrates UE 102) and 
a plurality of nodes configured to be connected to the communication terminal device for radio communication and to provide a split bearer for the communication terminal device,  ([0043], discloses UE 102 may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 and an SeNB 104 (i.e. plurality of nodes))
wherein the communication terminal device is configured to perform uplink transmission to an uplink transmission node among the plurality of nodes, ([0043], discloses the UE 102 may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 and an SeNB 

Zhang discloses the uplink transmission node is determined by an uplink transmission node determination process ([0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104. [0051], further discloses the UE 102 may receive a RRC message that includes an uplink eNB indicator for an uplink eNB 104 to which the UE 102 is to transmit uplink traffic packets as part of the split DRB) but does not explicitly teach in which a node that provides the uplink transmission from the communication terminal device with lower latency among the plurality of nodes is determined as the uplink transmission node.
However, in a similar field of endeavor, Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling or 2) the UE could decide (e.g. on a per RRC message basis) which link to transmit to.  A UE decision could further be based on some configured rules (e.g. measurements) and associated thresholds, or based on UE implementation (e.g. the first available grant). .  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhang to include 

Regarding Claim 2, Zhang/Interdigital teaches The communication system according to claim 1, wherein Zhang/Interdigital teaches a master node of the split bearer among the plurality of nodes is configured to perform the uplink transmission node determination process. (Zhang, [0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104. [0051], further discloses the UE 102 may receive a RRC message that includes an uplink eNB indicator for an uplink eNB 104 to which the UE 102 is to transmit uplink traffic packets as part of the split DRB. Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling (i.e. master node configured to perform he uplink transmission node determination process). The network can configure the UE with a preferred link for split SRB which the UE favors unless certain conditions on the preferred link are no longer met. Page 2 paragraph 1, further discloses split bearers in LTE were designed only for DRBs, and RRC signaling is always transmitted/received by the Menb (i.e. master node) over the MCG.) Examiner maintains same motivation to combine as indicated in Claim 1 above.

 The communication system according to claim 2, wherein Interdigital further teaches the master node is configured to perform the uplink transmission node determination process based on determination information for determining the uplink transmission node, and the master node is configured to: obtain determination information associated with a secondary node of the split bearer among the plurality of nodes; and determine the uplink transmission node based on the determination information associated with the secondary node and determination information associated with the master node. (Page 2, Proposal 5, discloses For example, the UE may take advantage of latency gains achievable with NR, but could still fallback to the LTE link during these temporary fades.  In addition to link reliability, latency also has to be taken into account (e.g. potential backhaul latency).  While the network is aware of the backhaul latency (i.e. determination information associated with the secondary node) it may not be aware of the link quality experienced on the other node and it may therefore not be able to determine which one is the best link.  On the other hand the UE is aware of the channel quality but may not be aware of network incurred latencies.   We think that a simple mechanism which takes into account both network preference and channel quality should be considered.  The network can configure the UE with a preferred link for split SRB (i.e. determined uplink transmission node) which the UE favors unless certain conditions on the preferred link are no longer met) Examiner maintains same motivation to combine as indicated in Claim 1 above.

 The communication system according to claim 1, wherein Interdigital further teaches the communication terminal device is configured to perform the uplink transmission node determination process. (However, in a similar field of endeavor, Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling or 2) the UE could decide (e.g. on a per RRC message basis) which link to transmit to (i.e. communication terminal device performs the uplink transmission node determination process)) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Zhang/Interdigital teaches The communication system according to claim 4, wherein Interdigital further teaches  the communication terminal device is configured to perform the uplink transmission node determination process based on determination information for determining the uplink transmission node, and the communication terminal device is configured to: obtain determination information associated with each of the plurality of nodes; and determine the uplink transmission node based on the determination information associated with each of the plurality of nodes. (Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling or 


Regarding Claim 6, Zhang teaches A communication terminal device configured to perform radio communication with a plurality of nodes that provide a split bearer, ([0043], discloses UE 102 (communication terminal device) may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 and an SeNB 104 (i.e. plurality of nodes))
wherein the communication terminal device is configured to perform uplink transmission to an uplink transmission node selected by an uplink transmission node determination process, ([0043], discloses the UE 102 may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 and an SeNB 104. Accordingly, the operation may include transmission of uplink packets by the UE 102 and reception of downlink packets at the UE 102 as part of the bearer. [0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104)

Zhang discloses the uplink transmission node is determined by an uplink transmission node determination process ([0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104.  determining, as the uplink transmission node, a node that provides the uplink transmission from the communication terminal device with lower latency among the plurality of nodes. 
However, in a similar field of endeavor, Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling or 2) the UE could decide (e.g. on a per RRC message basis) which link to transmit to.  A UE decision could further be based on some configured rules (e.g. measurements) and associated thresholds, or based on UE implementation (e.g. the first available grant). .  For split SRB in EN-DC, given that the main purpose is reliability, it would be preferable to always sent the SRB data over the most reliable/best link to improve the likelihood of successful transmission without the need for retransmission.  For example, the UE may take advantage of latency gains achievable with NR, but could still fallback to the LTE link during these temporary fades.  In addition to link reliability, latency also has to be taken into account (e.g. potential backhaul latency).  While the network is aware of the backhaul latency it may not be aware of the link quality experienced on the other node and it may therefore not be able to determine which one is the best link.  On the other hand the UE is aware of the channel quality but may not be aware of network incurred latencies.   We think that a simple mechanism which takes into account both network 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Zhang to include the above limitations as suggested by Interdigital, in order to provide improved load balancing and throughput as indicated in Page 2 paragraph 1 of Interdigital.

Regarding Claim 7, Zhang teaches A communication node configured to provide a split bearer for a communication terminal device together with another communication node, ([0043], discloses UE 102 (i.e. communication terminal device) may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 (i.e. communication node) and an SeNB 104 (i.e. another communication node))
wherein the communication node is configured to operate as an uplink transmission node to be used by the communication terminal device for uplink transmission, ([0043], discloses the UE 102 may support a CA arrangement that includes operation with a bearer according to a split bearer configuration with an MeNB 104 and an SeNB 104. Accordingly, the operation may include transmission of uplink packets by the UE 102 and reception of downlink packets at the UE 102 as part of the bearer. [0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104)
Zhang discloses by being selected by an uplink transmission node determination process, ([0045], further discloses the eNB 104 (i.e. uplink transmission node) to which the UE 102 is to transmit uplink traffic packets may be selected from a group of eNBs 104 that includes the MeNB 104 and the SeNB 104. [0051], further discloses the UE 102 may receive a RRC message that includes an uplink eNB indicator for an uplink eNB 104 to which the UE 102 is to transmit uplink traffic packets as part of the split DRB) but does not explicitly teach the uplink transmission node determination process is a process for determining, as the uplink transmission node, a node that provides the uplink transmission from the communication terminal device with lower latency among the plurality of nodes.

However, in a similar field of endeavor, Interdigital discloses in Page 2-3 Proposal 5, for the case where the UE does not perform duplication, it needs to select one of the two links to transmit UL RRC messages on the split SRB.  Two options are possible for this selection: 1) configuration of the path via RRC signaling or 2) the UE could decide (e.g. on a per RRC message basis) which link to transmit to.  A UE 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0075578 to Kim, directed to an MeNB selecting an eNB for uplink transmission with lowest interface latency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENKEY VAN/           Primary Examiner, Art Unit 2477